Order entered November 19, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00950-CV

                 IN THE INTEREST OF D.S.B. AND K.A.B., CHILDREN

                     On Appeal from the 301st Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 13-11214

                                          ORDER
       Before the Court are the November 14, 2014 and November 17, 2014 motions of

appellant to file an amended brief. Appellant filed a brief on November 14, 2014, the day after

the reporter’s record was filed. We GRANT appellant’s motions. Appellant shall file an

amended brief by December 19, 2014.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE